DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1.	Claims 10-18 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
Regarding claim 10, the claim(s)  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. While the claim recites the limitations “a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate” (emphasis added), neither original specification nor drawings support “a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate” in “Claim 10, Lines 9-10”.  Although the “Specification” filed on 05/05/2020 states “According to a further preferred refinement of the present invention, the pressure sensor unit includes a third cavity, which is hermetically sealed and which adjoins a diaphragm area, on or in which a piezoelectric device is provided for detecting the pressure via a deformation of the diaphragm area” and “Although it is not restricted thereto, pressure sensor unit SB includes a third cavity in the circuit substrate. Furthermore, the limitation that recites “a second cavity, which is in fluidic connection with the stress relief trenches, is situated below the pressure sensor unit in the circuit substrate” lacks support in the original specification and drawings. 
Claims 11-16 are rejected under 35 U.S.C. 112(a) because of their dependency status from claim 10. 
Regarding claim 17, the claim(s)  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. While the claim recites the limitations “forming a second cavity below the pressure sensor unit in the circuit substrate in an area of the strip conductor unit, the second cavity being in fluidic connection with the stress relief trenches” (emphasis added), neither original specification nor drawings support “a forming a second cavity below the pressure sensor unit in the circuit substrate in an area of the strip conductor unit, the second cavity being in fluidic connection with the stress relief trenches” in “Claim 17, Lines 11-13”.  Although the “Specification” filed on 05/05/2020 states “According to a further preferred refinement of the present invention, the pressure sensor unit includes a third cavity, which is hermetically sealed and which adjoins a diaphragm area, on or in which in the circuit substrate in an area of the strip conductor unit, the second cavity being in fluidic connection with the stress relief trenches. Furthermore, the limitation that recites “forming a second cavity below the pressure sensor unit in the circuit substrate in an area of the strip conductor unit, the second cavity being in fluidic connection with the stress relief trenches” lacks support in the original specification and drawings. 
Claims 18 is rejected under 35 U.S.C. 112(a) because of their dependency status from claim 17. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

s 10, 12-13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picco (US 20160122181 A1; hereinafter Picco).
Regarding claim 10 Picco teaches a micromechanical pressure sensor device (see the entire document, specifically Fig. 1+; [0022+], and as cited below), comprising:

    PNG
    media_image1.png
    410
    818
    media_image1.png
    Greyscale

a sensor substrate ({11,20}; Fig. 10 in view of Figs. 1-4; see [0022-0027]) including a front side (top side) and a rear side (bottom side); 
a pressure sensor unit (5; [0023]) suspended in the sensor substrate ({11,20}); 
a first cavity (25; [0033-0034]) situated above the pressure sensor unit (5), the first cavity (25; [0033-0034]) being exposed toward the front side via one or multiple access openings (23; [0033-0034]; occurrence of opening 23 in the middle of Fig. 10); 
one or multiple stress relief trenches (29; [0030, 0034]; first occurrence of trench 29 the left and right of sensor 5; see Annotated Fig. 10, above) which laterally enclose the pressure sensor unit (5) and form a fluidic connection from the rear side to the first cavity (25); 
a circuit substrate (32; [0033]) on which the rear side of the sensor substrate (5)  is bonded; 
35; [0035]), which is in fluidic connection with the stress relief trenches (29; [0030, 0034]; see Annotated Fig. 10, above), is situated below the pressure sensor unit (5) in the circuit substrate (32; [0033]; see section 1, above; 112(a) rejection); and 
at least one channel (29; [0030, 0034]; see Annotated Fig. 10, above), which is in fluidic connection with the second cavity (35; [0035]) and is exposed to the outside, is situated in a periphery of the pressure sensor unit (5); 
wherein the circuit substrate (32; [0033]) includes a strip conductor unit (33; [0034]), and the second cavity (35; [0035]) is situated in an area of the strip conductor unit (33; [0034]).  
Regarding claim 12, Picco teaches all of the features of claim 10. 
Picco further teaches wherein the sensor substrate ({11,20}; Fig. 10 in view of Figs. 1-4; see [0022-0027]) and the circuit substrate (32; [0033]) are at least partially enclosed by a mold housing (34; [0033]), which includes a first through opening (see Fig. 10), which exposes the channel (29; [0030, 0034]; see Annotated Fig. 10, above) and the access openings (23; [0033-0034]). 
Regarding claim 13, Picco teaches all of the features of claim 10. 
Picco further teaches wherein the sensor substrate ({11,20}; Fig. 10 in view of Figs. 1-4; see [0022-0027]) and the circuit substrate (32; [0033]) are at least partially enclosed by a mold housing (34; [0033]), which includes a first through opening (see Fig. 10), which exposes the access openings (23; [0033-0034]), and which includes 99873281.1 4a second through opening (occurrence of opening 23 near channel; see Annotated Fig. 10, above, for channel), which exposes the channel (29; [0030, 0034]; see Annotated Fig. 10, above).  
Regarding claim 15, Picco teaches all of the features of claim 12. 
Picco further teaches wherein the pressure sensor unit (5; [0023]) includes a third cavity (7; [0023-0024]), which is hermetically sealed and which adjoins a diaphragm area (30; [0030]), on which or in which a piezoelectric unit (5; [0023]) is situated for detecting the pressure via a deformation of the diaphragm area (30; [0030]).  
It is the Examiner’s position that the limitation of a "wherein the pressure sensor unit includes a third cavity, which is hermetically sealed and which adjoins a diaphragm area, on which or in which a piezoelectric unit is situated for detecting the pressure via a deformation of the diaphragm area” (emphasis added) is a functional limitation of the apparatus claimed. While features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114. Furthermore, because the device of Picco has all of the structural limitations of the claimed invention, the device is capable of operating in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 16, Picco teaches all of the features of claim 12. 
Picco further teaches wherein the pressure sensor unit (5; [0023]) is suspended via strip conductors (see [0024]) in the sensor substrate ({11,20}; Fig. 10 in view of Figs. 1-4; see [0022-0027]).
Regarding claim 17 Picco teaches a method for manufacturing a micromechanical pressure sensor device (see the entire document, specifically Fig. 1+; [0022+], and as cited below), comprising:
providing a sensor substrate ({11,20}; Fig. 10 in view of Figs. 1-9; see [0022-0027]) having a front side and a rear side; 
forming a pressure sensor unit (5; [0023]) suspended in the sensor substrate ({11,20}); 
forming a first cavity (25; [0033-0034]) above the pressure sensor unit (5), which is exposed via one or multiple access openings (23; [0033-0034]; occurrence of opening 23 in the middle of Fig. 10) to the front side; 
forming one or multiple stress relief trenches (29; [0030, 0034]; first occurrence of trench 29 the left and right of sensor 5; see Annotated Fig. 10, above), which laterally enclose the pressure sensor unit (5) and form a fluidic connection from the rear side to the first cavity (25); 
bonding a circuit substrate (32; [0033]) including a strip conductor unit (33; [0034]) on the rear side of the sensor substrate ({11,20}); 
35; [0035]) below the pressure sensor unit (5) in the circuit substrate (32; [0033]; see section 1, above; 112(a) rejection)in an area of the strip conductor unit (33; [0034]), the second cavity (35; [0035]) being in fluidic connection with the stress relief trenches (29; [0030, 0034]; first occurrence of trench 29 the left and right of sensor 5; see Annotated Fig. 10, above); 
forming at least one channel (29; [0030, 0034]; see Annotated Fig. 10, above), in a periphery of the pressure sensor unit (5), which extends from the front side to the rear side and which is in fluidic connection with the second cavity (35).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

3.	Claims 11 and 18 are rejected under 35 U.S.C.103 as being unpatentable over Picco (US 20160122181 A1; hereinafter Picco), in view of Stefanescu et al. (US 20180024020 A1; hereinafter Stefanescu). 
Regarding claim 11, Picco teaches all of the features of claim 10. 
Picco further teaches wherein the channel (29; Fig. 10; [0030, 0034]; see Annotated Fig. 10, above), the second cavity (35), the stress relief trenches (29; [0030, 0034]; first occurrence of trench 29 the left and right of sensor 5; see Annotated Fig. 10, above), and the first cavity (25; [0033-0034]), (see below for “are filled using a passivation medium”). 
As noted above, Picco does not expressly disclose “(wherein the channel, the second cavity, the stress relief trenches, and the first cavity), are filled using a passivation medium”.
However, in the analogous art, Stefanescu teaches systems and methods are disclosed for a pressure sensor device ([Abstract]), wherein (Fig. 1+; [0011+]) assembly (500; Fig. 8; [0057-0058]) comprising of multiple gaps where a layer of oil (306) fills the gaps.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Stefanescu’s layer of oil into Picco’s device, and thereby, modified Picco’s (by Stefanescu) device will have wherein the channel (Picco 29; Fig. 10; [0030, 0034]; see Annotated Fig. 10, above), the second cavity (Picco 35), the stress relief trenches (Picco 29; [0030, 0034]; first occurrence of trench 29 the left and right of sensor 5; see Annotated Fig. 10, above), and the first cavity (Picco 25; [0033-0034]), are filled using a passivation medium (in view of Stefanescu 306; Fig. 8; [0057-0058]).	
The ordinary artisan would have been motivated to modify Picco in the manner set forth above, at least, because this inclusion provides a layer of oil that fills gaps within the assembly (Stefanescu [0057-0058, 0098, 0105]), which allows for isolation of components within the assembly and protection of components.
Regarding claim 18, Picco teaches all of the features of claim 17. 
Picco further teaches wherein the channel (29; Fig. 10; [0030, 0034]; see Annotated Fig. 10, above), the second cavity (35), the stress relief trenches (29; [0030, 0034]; first occurrence of trench 29 the left and right of sensor 5; see Annotated Fig. 10, above), and the first cavity (25; [0033-0034]), (see below for “are filled using a passivation medium”). 
As noted above, Picco does not expressly disclose “(wherein the channel, the second cavity, the stress relief trenches, and the first cavity), are filled using a passivation medium”.
However, in the analogous art, Stefanescu teaches systems and methods are disclosed for a pressure sensor device ([Abstract]), wherein (Fig. 1+; [0011+]) assembly (500; Fig. 8; [0057-0058]) comprising of multiple gaps where a layer of oil (306) fills the gaps.
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Stefanescu’s layer of oil into Picco’s device, and thereby, modified Picco’s (by Stefanescu) device will have wherein the channel (Picco 29; Fig. 10; [0030, 0034]; see Annotated Fig. 10, above), the second cavity (Picco 35), the stress relief trenches (Picco 29; [0030, 0034]; first occurrence of trench 29 the left and right of sensor 5; see Annotated Fig. 10, above), and the first cavity (Picco 25; [0033-0034]), are filled using a passivation medium (in view of Stefanescu 306; Fig. 8; [0057-0058]).			
The ordinary artisan would have been motivated to modify Picco in the manner set forth above, at least, because this inclusion provides a layer of oil that fills gaps Stefanescu [0057-0058, 0098, 0105]), which allows for isolation of components within the assembly and protection of components.
4.	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Picco (US 20160122181 A1; hereinafter Picco), in view of Sciutti et al. (US 20140286509 A1; hereinafter Sciutti). 
Regarding claim 14, Picco teaches all of the features of claim 12. 
Picco further teaches wherein (see below for “a mounting flange is molded into”) the mold housing (34; Fig. 10; [0033]) (see below for “or is adhesively bonded onto”) the mold housing on a side of the mold housing (34; Fig. 10; [0033]) facing away from the sensor substrate ({11,20}; Fig. 10; see [0022-0027]).
As noted above, Picco does not expressly disclose “a mounting flange is molded into (the mold housing) or is adhesively bonded onto (the mold housing on a side of the mold housing facing away from the sensor substrate)”.
However, in the analogous art, Sciutti teaches a microelectromechanical sensing structure of MEMS (microelectromechanical system) ([0002]), wherein (Fig. 3+; [0006 an electrical rigid-plate contact (15; Fig. 3; see [0028]) made of conductive material penetrate a third sacrificial layer (12c; [0025]), where (12c) surrounds a sensing membrane layer (2).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Sciutti’s an electrical rigid-plate contact into Picco’s device, and thereby, modified Picco’s (by Sciutti) device will have a mounting flange (in view of Sciutti 15; Fig. 3; see [0028])  is molded into the mold housing (Picco 34; Fig. 10; [0033]) or is adhesively bonded onto the mold housing Picco 34; Fig. 10; [0033]) facing away from the sensor substrate (Picco {11,20}; Fig. 10; see [0022-0027]).			
The ordinary artisan would have been motivated to modify Picco in the manner set forth above, at least, because this inclusion provides an electrical rigid-plate contact (Sciutti [0028]) that surrounds a membrane layer, which functions as a contact and allows for picking up a signal indicating the capacitive variation consequent upon deformation of the membrane caused by the pressure waves.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/OMAR F MOJADDEDI/Examiner, Art Unit 2898